Citation Nr: 0115157	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness

2.  Entitlement to service connection for eczema claimed as 
skin rash as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




REMAND

The veteran had active duty from July 1974 to August 1980, 
and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that during the pendency of this appeal after 
this case was transferred to the Board, in correspondence 
received at the Board in March 2001, the veteran canceled a 
scheduled hearing before the Board in Washington, DC, and 
requested a VA Travel Board hearing at the RO in Atlanta.  
The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 
19.25, 20.704 (2000).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a member of 
the Board at the Atlanta VA RO in 
accordance with 38 C.F.R. § 20.704.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





